DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
 “an attachment mechanism” in claim 2; and
“a braking device” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 recite the limitation “the target location” on line 20 of claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the robot controller” on lines 4-5 of claim 2. There is insufficient antecedent basis for this limitation in the claim. 
Further, the words “the robot” on line 5 of claim 2 render the claim indefinite because it is unclear whether the words refer to the “cable crawling robot” introduced on line 2 of claim 2 or whether the words refer to the robotic platform introduced in claim 1. Accordingly, the claim is indefinite because the metes and bounds of the claim are unclear.
Claim 3 recites the limitation “the attachment mechanism” on line 1 of claim 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the cable crawling robot” on line 2 of claim 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the cable crawling robot” on lines 1 and 3 of claim 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 recite the limitation “the master control unit processor” on line 2 of claim 5. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 recite the limitation “the cable crawling robot” on line 4 of claim 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the cable crawling robot” on lines 3 and 6 of claim 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the respective elevated suspension points” on line 3 of claim 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the elevated suspension points” on line 1-2 of claim 9. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (US 10,369,693 B1).
Regarding claim 10, Levine et al. disclose a method for navigating a cable-driven robotic platform system executed by one or more processors of a master control computer, the method comprising: providing, at the master control computer (Figs. 1 and 3-4, element 110, 300, 400), a three-dimensional (3D) model of a workspace (Fig. 1, element 114) for a cable-driven robotic platform system (Figs. 1-3, element 100, 112), the workspace being defined by a plurality of elevated cable suspension points (Fig. 2, element 208, 210) having respective locations about the workspace (column 4, lines 19-67, column 5, lines 29-66, column 8, lines 4-5); identifying, using master control computer, based on data from one or more navigation sensors (Figs. 1-3, element 116, position sensors, accelerometer) located on-board the platform, a present location of the robotic platform within the workspace (column 8, lines 13-17, column 9, lines 24-40, column 11, lines 20-25, 35-37, column 12, lines 60-65); receiving, at the master control computer, a target location (“second set of coordinates”) within the workspace for the robotic platform to be navigated to (column 13, lines 47-56); detecting, using master control computer, based data from the one or more navigation sensors, a location within the workspace of an obstacle (Fig. 1, element 120, 122, 124) that obstructs a path of one or more of a cable among the plurality of cables and the robotic platform (column 6, lines 38-40; column 9, lines 47-67; column 12, lines 33-34, column 13, lines 35-63); defining, by the master control computer according to a displacement algorithm, the 3D model of the workspace, the present location, the target location and any detected obstacle locations, a navigation path (column 9, lines 47-67, column 11, line 47 through column 12, line 32, column 13, lines 5-18); and controlling, by the master control computer, one or more motorized cable reels (via equipment 108, including motor 216, reel 214 and controller 218) to navigate the cable-driven robotic platform within the workspace according to a navigation path (column 5, lines 62-66; column 8, lines 22-33; column 9, lines 54-67; column 11, lines 25-31; column 13, lines 35-63).
Regarding claim 11, Levine et al. disclose the method of claim 10, further comprising: analyzing, with the master control computer, the data from the navigation sensors in real time to monitor the current position of the platform and detect the location of any obstacles while navigating the platform within the workspace (column 12, lines 33-37, column 13, line 29-34, column 14, lines 3-26).
Regarding claim 12, Levine et al. disclose the method of claim 10, wherein the step of detecting the obstacles is performed using the 3D model (column 12, lines 33-37, column 13, line 29-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 10,369,963 B1) in view of Caro et al. (US 2021/0003386 A1)
Regarding claim 1, Levine et al. teach a cable-driven robotic platform system, comprising: a robotic platform (Figs. 1-3, element 112) including a each cable extends from a respective motorized (via Figs. 1-2, element 108, 216) cable reel (Figs. 1-2, element 108, 214) through a respective elevated suspension point (Fig. 2, element 208, 210) and is attached at a free end to the robotic platform (Fig. 1, element 182), whereby the robotic platform is suspended from above by the cables and moveable within a three-dimensional workspace (Fig. 1, element 114) defined by a respective location of each respective elevated suspension point (column 4, lines 59-67; column 5, lines 29-66), and wherein a position of the platform within the workspace is a function of a respective length of the respective cable extending from the respective elevated suspension point to the platform (column 6, lines 1-8); and a master control computer (Figs. 1 and 3-4, element 110, 300, 400) including a processor (Figs. 3-4, element 302, 410), a communication interface (Figs. 3-4, element 306, 440, 450), a non-transitory computer-readable memory (Figs. 3-4, element 304, 430), and instructions (Fig. 3, element 306, 308, 310, 312) in the form of code that, when executed by the processor, configure the processor to (column 11, lines 20-25, 35-37; column 12, lines 23-32; column 13, lines 19-23; column 14, lines 27-67; column 15, lines 1-27): receive, via the communication interface, information captured by the navigation sensor including a present location (via position sensors or accelerometer) of the platform within the workspace (column 8, lines 13-17, column 9, lines 24-40; column 11, lines 32-37; column 12, lines 60-65), determine a location of an obstacle (Fig. 1, element 120, 122, 124) relative to the platform (column 6, lines 38-40; column 9, lines 47-54; column 12, lines 33-34), and send commands for controlling the motorized reels (via equipment 108, including motor 216, reel 214 and controller 218) in a manner that causes the platform to move from the present location toward [a] target location along a navigation path suitable for avoiding the obstacle (column 8, lines 22-33; column 9, lines 54-67; column 11, lines 25-31; column 13, lines 35-63).
Levine et al. are silent regarding robotic platform 112 including a rigid chassis. Caro et al. teach a cable robot having a frame (paragraph 0010). It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Caro et al. to the prior art system taught by Levine et al. That is, it would have been obvious to configure the robot taught by Levine et al. with a frame by applying the technique taught by Caro et al. Application of the well known technique taught by Caro et al. to the prior art system taught by Levine et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including the robotic platform having a rigid chassis.
Regarding claim 7, Levine et al. teach the cable-driven robotic platform system of claim 1, wherein the instructions further configure the processor to define the navigation path for the platform as a function of the present location, the target location, the respective locations of the respective elevated suspension points (via operating volume 114), the respective length of the respective cables and any intermediate suspension point defined by the cable crawling robot (column 4, lines 59-67; column 8, lines 20-33; column 9, lines 47-67; column 13, lines 5-18, 29-65; column 14, lines 13-26)
Regarding claim 8, Levine et al. teach the cable-driven robotic platform system of claim 1, wherein the robotic platform further comprises: a robotic arm (Fig. 1, element 118) communicatively coupled to the on-board controller (column 4, lines 30-47) and [the robotic platform] being configured to perform one or more of inspection and maintenance of industrial assets within the workspace (column 7, lines 1-5, column 10, lines 9-18).
Regarding claim 9, Levine et al. teach the cable-driven robotic platform system of claim 1, wherein the elevated suspension points comprise elevated pulleys (Fig. 2, element 210) positioned about the periphery of the workspace (column 5, lines 44-50).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of claims 1-2. Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664